DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, 6-7, 15-17, 19-20 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claim 1 to add further limitations whereby a build material distributor delivers and spreads successive uniform layers of powdered build material and that an agent distribution module selectively distributes a coalescing agent in a selective manner such that an energy source solidifies the treated build material layers while the untreated layers do not solidify. Claims 2 and 4 were amended for clarification. No new matter added. 
	New grounds of rejection are being used to reject Claim 1 necessitated by this recent amendment.
	Specific arguments not related to the new grounds of rejection and regarding specific secondary references are not addressed:
	1) Regarding Claim 1, Applicant argues that Kerekes (US 2002/0104973) was cited for describing a “height sensor to measure relative vertical heights of solidified and unsolidified portions of a layer of build material above the floor to determine a level of vertical contraction of the solidified portion of a layer of build material.”
	 However, Kerekes does not ever suggest that the molten build material used experiences vertical contraction, merely monitors how much material has been distributed to know when the 
	Examiner responds: 
	Kerekes dispenses unsolidified portions of build material (paragraph [0038] flowable which is inherently unsolidified) to form a layer of unsolidified material which is selectively dispensed and monitored (Fig. 3 paragraph [0045]  the build material is selectively dispensed to form a portion of a layer having a surface indicated at numeral – 24 ) – it must be unsolidified to be dispensed – …the surface of the portion of the layer is monitored to produce at least one height data signal). This is when the relative heights are monitored not when the entire build material is solidified upon cooling (paragraph [0038]) as Applicant seems to imply. Regardless, this limitation is an intended use of the height sensor which Kerekes discloses and capable of performing height sensing at different states of the build.

	2)  Regarding Claim 7, Applicant argues that Kerekes does not teach “a controller comprising a lookup table specifying modification to the one or multiple operating parameters based on a determined level of vertical contraction of a solidified portion of a layer material.” It instead describes a surface scanning system to determine “where additional build material is needed” and “the feedback data is then utilized to selectively dispense the build material at desired locations of the layer.” (paragraph [0045] Applicant has copied this paragraph verbatim in the Remarks). (Applicant Arguments/Remarks dated November 29, 2021 pp. 16-17).  
	Examiner responds: 
	Claim 6 of Kerekes states in relevant part : As Z spatial coordinate of each height data signal is compared to a predetermined Z height value, and the feedback data is produced corresponding to the MathWorks: About Lookup Table Blocks https://www.mathworks.com/help/simulink/ug/about-lookup-table-blocks.html (2013).

	3) Regarding Claim  2, Applicant argues that Lai (US 2005/0225007) as stated by the examiner “… teaches an apparatus for rapid prototyping whereby a computer and printer integrated technology provides that the object slicing algorithm control software  is integrated into the process control firmware, which controls the deposition of a coalescing agent (binder) on the material at a selected position (paragraph [0002])” from previous Office Action. Applicant concludes that this fails to even state a prima facie case of unpatentability against Claim 2 .
	Moreover, it does not teach suggest  modifying the energy applied in response to a height sensor detecting a vertical contraction in the build material outside of an acceptable range to correct such excessive contraction in the subsequent layer. (Applicant Arguments/Remarks dated November 29, 2021 p. 19).  
	Examiner responds:
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Moreover, in this case, Lai discloses in addition to the control of the deposition of a coalescing agent on the material at a selected position (paragraph [0002}, that one of the manufacturing parameters being controlled is the thickness of the deposited layers (paragraphs [0051] [0054]) as well as the contraction ratio of the layers (paragraph [0068]).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2005/0225007) in view of Kerekes (US 2002/0104973).
	Regarding Claim 1, Lai discloses a 3D printing system (paragraph [0002]) comprising: 
	a build material distributor to deliver and spread successive uniform layers of powdered build material in the build module (abstract – After the first layer is finished, the second layer of powder is uniformly distributed on the first layer, and the contour printing process is repeated.); 
	an agent distribution module (Fig. 8 binder injection system) to selectively distribute a coalescing agent (paragraph [0029] …contour of the object can be printed selectively onto the formed powder to form the object:; see claim 3…said printing device refers to a device for selectively depositing a monochrome or a color binder…) on each uniform layer of powdered build material Fig. 8 …control  jet – 31 of a binding system ..a smooth continuous binder supply is a determining factor for a successful 
	an energy source (paragraphs [0066] microwave, infrared, hot air)  to cause build material treated with the coalescing agent to solidify (Fig. 1 paragraph
 [0027] [0044] .the binder and the formed powder are glued or reacted to obtain the physical object – 3 from the formed result) , wherein other portions of a build material layer not treated with the coalescing agent do not solidify in response to energy from the energy source (abstract paragraph [0027] non-binding powder removed to obtain a physical 3D prototype), and Lai indicates that there are portions of the powdered build material layer that solidify which also contract vertically (paragraph [0068]).
	However, Lai does not teach a height sensor that specifically measures relative vertical heights of the solidified and unsolidified portions of a build material layer above a floor which receives successive layers of build material as an object is formed. 
	Kerekes teaches a selective deposition modeling whereby a surface scanning system actively monitors the height of a layer of a three-dimensional object as it is being formed (abstract). 
	Kerekes further teaches a build module having a floor to receive successive layers of build material as an object is formed (Fig. 7 paragraph [0054] the SDM apparatus – 76 has a build platform – 15 for supporting the three-dimensional object – 20 that can be precisely positioned vertically by any conventional actuation means – 17 within the build environment illustrated generally by the numeral – 13). 
	Kerekes also teaches a height sensor (paragraph [0019] detector having sensors which monitor the surface height condition of the object by collecting the scattered light) that is used to measure relative vertical heights of solidified and unsolidified portions of a layer of build material above the floor 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the height sensor of Kerekes to Lai. Kereke’s height sensor would allow detecting relative heights and correct any discrepancies and dispense material in low areas to obtain the desired thickness and ultimately the desired product. (Kerekes at [0025]). 

	Regarding Claims 2-3, the combination of Lai and Kerekes disclose all the limitations of Claim 1 and  while Lai further teaches an apparatus for rapid prototyping whereby a computer and printer integrated technology provides that the object slicing algorithm control software  is integrated into the process control firmware, which controls the deposition of a coalescing agent (binder) on the material at a selected position (paragraph [0002]) and whereby during heating used during the printing process, the contraction ratio is one of the manufacture parameters and conditions controlled (paragraphs [0066] [0068]), Lai is silent as the control of the energy source. 
	Lai discloses that the energy is applied to bake-drying or blow drying, [0029], for a time sufficient to dry and harden the object. [0067]. 
This implies that there is a controller being utilized to monitor the dryness of the object and initiate bake/blowing (i.e. increase amount of energy emitted by the energy source—by increasing the temperature) and stopping bake/blowing when completed. Note the manufacture process is controlled by software and hardware interfaces. Abs.

 Re Claim 4: Lai further teaches using a controller to modify the amount of coalescing agent deposited to deposit a coalescing agent on portions of a formed layer of build material (Lai, Fig. 8, abstract, paragraph [0002]) and wherein the controller is used to modify the amount of coalescing agent deposited (Lai, Fig. 4, paragraphs [0048] [0059] small nozzle holes 32 for spraying) by the agent distribution module (Fig. 8 binder injection system) such that solidified portions of a subsequently processed layer of build material have a level of contraction within an acceptable range (Lai, paragraphs [0046] [0068] controls contraction). 

	Regarding Claim 5, the combination of Lai and Kerekes disclose all the limitations of Claim 1 and Kerekes further discloses that the height sensor is disposed on a movable carriage to obtain height measurements from different portions of the layer of build material (Fig. 8 paragraph [0051] the laser – 58 and the detector – 56 are movably mounted on the material dispensing trolley – 21. Also, the surface scanning system – 44 could be mounted on a separate trolley system, if desired).

	Regarding Claim 6, the combination of Lai and Kerekes disclose all the limitations of Claim 1 and Kerekes further discloses that the height sensor comprises multiple sensor units spaced apart across the layer of build material (Figs. 5, 6 focused scattered light – 60 emitted from the two different surfaces – 48 and 50 contact the focal plane – 62 at different sensor locations 78 and 80) paragraph [0048] to obtain height measurements from both a solidified portion and an unsolidified portion of the layer of build material (paragraph [0050] backscatter detector(s) – 140). 

	Regarding Claim 7, the combination of Lai and Kerekes disclose all the limitations of Claim 1 and Kerekes further discloses the controller comprises a lookup table specifying modification to the one or multiple operating parameters (Fig. 3 paragraph [0045] a predetermined Z height value indicated by 

	Regarding Claim 8, , the combination of Lai and Kerekes disclose all the limitations of Claim 1, however, while Lai discloses that among controlling manufacture parameters and conditions that the contraction ratio it does not particularly disclose that the controller is to control the 3D printing system such that the acceptable range of contraction of a solidified portion of build material is between about 40% and 60% that of unsolidified build material. 
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to control the 3D printing system at an acceptable range of contraction of a solidified portion of build material between about 40% and 60% of that of unsolidified material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
 	One with ordinary skill in the art would motivated to control contractions within an acceptable range in order to overcome large dimensional errors (paragraph [0010]).

	Regarding Claim 18-20, the combination of Lai and Kerekes disclose all the limitations of Claim 1 which include the height sensor as disclosed above. Lai discloses “[c]ontrolling the manufacture parameters and conditions: The contraction ratio and the thickness permeability are corrected.”[0068] 
However, the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).

Claims 9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lai (US 2005/0225007) and Kerekes (US 2002/0104973) as applied to Claim 1 above, and further in view of Blackmore (EP 2 832 475) .
	Regarding Claim 9, the combination of Lai and Kerekes disclose all the limitations of Claim 1 but do not disclose a controller to determine whereby a first and second layer of build material is with a first and second acceptable range. 
	 Blackmore further discloses that the controller determines for a first layer of build material if the determined level of contraction is within a first acceptable range (paragraph [0037]) and determines for a second layer of build material if the determined level of contraction is within a second acceptable range (Fig. 2, paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lai and Kerekes to incorporate the controller controller of Blackmore. This allows determination of the level of contractions for a first and second layer of build material and that it is within acceptable ranges. One with ordinary skill in the art would be motivated because if this contraction (shrinkage) is underestimated, over-estimated, or in any other way mis-calculated, the manufactured shape of the solid layer maybe different to the design intent (paragraph [0053]).
	
	Regarding Claim 16, the combination of Lai and Kerekes disclose all the limitations of Claim 1 but do not disclose the height sensor comprises an optical sensor.
	Blackmore discloses the height sensor comprises an optical sensor (paragraph [0050] the backscatter from the electron beam is measured as to its intensity which is inherently an optical sensor).
	Moreover, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to substitute the height sensor for the height sensor of Blackmore. 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.


	Regarding Claim 17, the combination of Lai, Kerekes and Blackmore disclose all the limitations of Claim 16 but do not disclose that the height sensor comprises an optical pickup.
	Blackmore further discloses the height sensor comprises an optical pickup (paragraph [0050] electromagnetic radiation released as a result of the scanning electron beam impinging on the solid layer).
Note: the intensity of laser backscatter is inherently a form of optical sensing. See RP Photonics Encyclopedia https://www.rp-photonics.com/optical_intensity.html#:~:text=In%20optical%20physics%2C%20the%20intensity,commonly)%20W%2Fcm2 “In optical physics, the intensity I, e.g. of a laser beam at some location, is generally understood to the optical power per unit area, which is transmitted through an imagined surface optical intensity (or light intensity) are W/m2 or (more commonly) W/cm2.”
	
3.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (EP 2,832,475) in view of Kerekes (US 2002/0104973)
	Regarding Claim 15, Blackmore discloses a 3D printing system (abstract) comprising: a height sensor to measure the height of portions of a formed layer of build material (Fig. 5, abstract); and a controller to: control the height sensor to obtain a height measurement from an unsolidified portion of a layer of build material and a height measurement from a solidified portion of a layer of build material (paragraph [0030]); to determine using the obtained height measurements a degree of contraction of the solidified portion of layer of build material (paragraph [0032]); to determine whether the determined degree of contraction is within an acceptable range (paragraph [0030]); and to modify operation of the 3D printing system, where it is determined that the degree of contraction is not within the acceptable range (paragraph [0033]), such that subsequent solidified portions have a degree of contraction within the acceptable range (paragraph [0033] – last sentence). Nevertheless, Blackmore does not disclose that a build module has a floor to receive successive layer of build material as an object is formed such that vertical heights of solidified and unsolidified portions above the floor are measured by a height sensor nor does it explicitly mention the degree of contraction of solidified portions and that a height measurement is involved in that determination.
	Kerekes teaches a surface scanning system used in selective deposition modeling whereby a surface scanning system actively monitors the height of a layer of a three-dimensional object as it is being formed (abstract). Kerekes further teaches a build module having a floor to receive successive layers of build material as an object is formed (Fig. 7 paragraph [0054] the SDM apparatus – 76 has a build platform – 15 for supporting the three-dimensional object – 20 that can be precisely positioned 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the height sensor of Kerekes to Bkackmore. Kereke's height sensor would allow detecting relative heights and correct any discrepancies and dispense material in low areas to obtain the desired thickness and ultimately the desired product (Kerekes at [0025]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712